IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2365 Disciplinary Docket No. 3
                                :
                 Petitioner     :           No. 121 DB 2017
                                :
           v.                   :           Attorney Registration No. 206972
                                :
MICHAEL CHRISTOPHER GALLO,      :           (Fayette County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 2nd day of November, 2018, upon consideration of the Report

and Recommendations of the Disciplinary Board, Michael Christopher Gallo is disbarred

from the bar of this Commonwealth, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).